Appeal from an order of the Supreme Court, Jefferson County (Joseph D. McGuire, J), entered January 20, 2005 in a proceeding pursuant to CPLR article 78. The order, among other things, granted the motion of petitioner for leave to serve late notices of claim on behalf of himself and as representative of a class of all others similarly situated.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see CPLR 5701 [b] [1]). Present—Hurlbutt, J.R, Scudder, Kehoe, Gorski and Hayes, JJ.